Citation Nr: 1001167	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral sensorineural hearing loss and, 
if so, whether service connection is warranted for the 
claimed disability.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right ankle disorder and, if so, whether 
service connection is warranted for the claimed 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to 
December 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an October 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and a right ankle disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	A January 2003 rating decision denied the Veteran's claims 
of entitlement to service connection for bilateral 
sensorineural hearing loss and a right ankle disorder.  
The Veteran was notified of his appellate rights, but did 
not file a notice of disagreement within one year of the 
rating decision.

2.	Evidence received since the January 2003 rating decision 
is not cumulative of the evidence of record at that time, 
it relates to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
sensorineural hearing loss and it raises a reasonable 
possibility of substantiating the Veteran's claim of 
service connection.

3.	Evidence received since the January 2003 rating decision 
is not cumulative of the evidence of record at that time, 
it relates to an unestablished fact necessary to 
substantiate the claim of service connection for a right 
ankle disorder and it raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The January 2003 rating decision which denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and a right ankle disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the January 2003 rating decision 
in connection with the Veteran's claim of entitlement to 
service connection for bilateral hearing loss is new and 
material and the claim of service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.	Evidence received since the January 2003 rating decision 
in connection with the Veteran's claim of entitlement to 
service connection for a right ankle disorder is new and 
material and the claim of service connection for a right 
ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
March 2004 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Veteran 
was adequately notified of these matters in the March 2004 
correspondence.

The RO initially denied the Veteran's claim of service 
connection for bilateral hearing loss and a right ankle 
disorder in January 2003.  The RO considered service 
treatment records and a September 2002 VA contract 
examination conducted prior to the Veteran's discharge from 
active service.  According to the January 2003 rating 
decision, the RO determined that service connection for 
bilateral hearing loss and a right ankle disorder was not 
warranted because the evidence did not present disabilities 
for VA compensation purposes.  The Veteran was notified of 
this decision and of his procedural and appellate rights in 
January 2003.  He did not complete an appeal of this 
decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2009).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 2003 RO decision 
includes private and VA treatment records and VA examination 
reports.  Significantly, the private and VA records indicate 
the Veteran currently has mild hearing loss (see, e.g., April 
2009 VA treatment record) and degenerative joint disease of 
the ankle (see, e.g., June 2009 VA Problem List).  As noted 
above, the RO found no evidence of either disability at the 
time the Veteran's original claim was denied.

The Board concludes that the evidence added to the claims 
file since the January 2003 rating decision is new and 
material with respect to the issues of service connection for 
bilateral hearing loss and a right ankle disorder.  They were 
not previously of record at the time of the January 2003 
rating decision.  They are not cumulative of prior records 
because they provide a current diagnosis of bilateral hearing 
loss and degenerative joint disease of the ankle.  
Previously, the record contained no such current evidence.  
The evidence is therefore relevant and probative and raises a 
reasonable possibility of substantiating the claim.  These 
treatment records, presumed credible, bear substantially upon 
the specific matters under consideration as they relate to an 
unestablished fact necessary to substantiate the claims and 
raise a reasonable possibility of substantiating the claims.  
Consequently, the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and a right ankle 
disorder are reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ankle disorder 
is reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the Veteran's 
claims for service connection for bilateral hearing loss and 
a right ankle disorder.  The VCAA duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  38 C.F.R. § 3.159.  VA 
has a duty to assist the claimant which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the Veteran contends that he has bilateral 
hearing loss as a result of noise exposure in his duties 
around helicopters during active service.  The Board notes 
that service treatment records include a March 2002 audiogram 
report indicating right ear hearing acuity at 4,000 Hertz of 
45.  A follow-up audiogram indicated the Veteran had passed 
and noted findings including to the right ear at 4,000 Hertz 
of 15.  A November 2004 VA examiner found the Veteran had a 
flat mild sensorineural hearing loss that was not consistent 
with noise exposure.  It was further noted that a 
January 2003 examination revealed hearing that was not at a 
disabling level and that any change in hearing since that 
time was unlikely related to service.  The examiner, however, 
provided no opinion as to the etiology of the Veteran's mild 
bilateral sensorineural hearing loss nor any explanation for 
the variation in the audiology findings of record.  

The evidence also shows the Veteran is presently service-
connected for bilateral pes planus and right foot plantar 
fasciitis with plantar calcaneal spur.  VA treatment records 
dated in June 2009 indicate a present diagnosis of 
degenerative joint disease of the ankle/foot without 
identification as to which ankle.  A March 2009 private 
treatment record noted the Veteran's right ankle symptoms 
"are most likely due to the biomechanical abnormalities of 
his feet . . . ."  Service treatment records dated in April 
2000 also noted a diagnosis of traumatic right ankle 
arthritis.  A November 2004 VA examiner, however, found 
bilateral ankle pain with no evidence of degenerative 
changes.  It was the examiner's opinion that the ankle pain 
was more likely reflecting the calcaneal spur pain and was 
not pain within the ankle itself.  The Board finds additional 
examinations as to these matters are required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and etiology of any right ankle disorder.  
The claims file, including this remand, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
The examination should include a review of 
the Veteran's pertinent medical history 
and current complaints, as well as a 
comprehensive clinical evaluation.  All 
clinically indicated tests should be 
performed.  After reviewing the record and 
examining the Veteran, the examiner should 
address the following:

i.	Whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that a current right ankle disorder 
is etiologically related to active 
service.

ii.	Whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's current right 
ankle disorder is proximately due to 
a service-connected disability.

iii.	Whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that a right ankle disorder has been 
chronically worsened beyond its 
normal progression by the Veteran's 
service-connected disabilities.

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

2.	Schedule the Veteran for a VA examination 
by an ear, nose, and throat specialist to 
determine the nature and etiology of any 
bilateral hearing loss.  The claims file, 
including this remand, must be made 
available to the examiner for review, and 
the examination report must reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should address the 
following:

i.	Whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that any current hearing loss is 
etiologically related to the 
Veteran's active military service, to 
include any in-service noise 
exposure.

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


